DETAILED ACTION

Application Status
	Claims 1-7 are pending and have been examined in this application.
		
Information Disclosure Statement
The information disclosure statements (IDS) filed on 08/15/2022 and 07/31/2020 have been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Birk (US 20210001801 A1).
	With respect to claim 1, Birk discloses: a seatbelt device configured to be able to restrain an occupant seated on a vehicle seat by using a webbing (4, Fig. 1) of which one end is wound on a take-up device (10) and the other end is fixed to the vehicle seat (3) or a vehicle body and configured to be able to take up the webbing by driving a motor ("motor", paragraph [0036]) provided in the take-up device; a road surface condition detection unit ("image acquisition unit", paragraph [0040]) configured to detect a road surface condition ahead of a vehicle in a direction of travel; a vehicle status detection unit ("surroundings sensor system", paragraph [0038]) configured to detect a status of the vehicle; and a controller ("central computer unit", paragraph [0022]) configured to: compute an estimated acceleration that is estimated to be applied to the vehicle (see paragraph [0049]) and a time that is taken from present time to acceleration occurrence time at which the estimated acceleration is anticipated to occur (see paragraphs [0024-0025]) from the road surface condition detected by the road surface condition detection unit and the status of the vehicle, detected by the vehicle status detection unit, and, when the estimated acceleration is higher than or equal to a predetermined acceleration threshold and the time that is taken from present time to acceleration occurrence time at which the estimated acceleration is anticipated to occur becomes shorter than or equal to a predetermined value, take up the webbing by a predetermined amount by driving the motor (see paragraph [0024]).
Regarding the limitation that the controller is configured to compute, "a time that is taken from present time to acceleration occurrence time", it is noted that Birk discloses a system in which a belt is tightened at a predetermined time before the acceleration occurs (see paragraph [0024]). 
With respect to claim 3, Birk discloses: the controller (“central computer unit”, paragraph [0022]) is configured to, when a predetermined time has elapsed in a state where the estimated acceleration is lower than or equal to the predetermined acceleration threshold after the webbing is taken up, cancel taking up of the webbing. 
In paragraph [0068] of the specification, Birk discloses that, “tightening of the seatbelt 4 is not reversed after a bend has been passed through if the course of the road indicates that the next bend will already follow after it”. In other words, if there is an estimated lateral acceleration exceeding a threshold expected within a period of time following a tightening of the seatbelt, the tightening is not canceled. Since the pretensioner disclosed by Birk is reversible, the tightening will be reversed when an estimated acceleration is lower than a threshold for a predetermined time.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Birk (US 20210001801 A1) in view of Yoon (US 20160082922 A1
	With respect to claim 2, Birk discloses all of the features except a holding mechanism configured to restrict pulling out of the webbing after the webbing is taken up by the predetermined amount by the controller. 
	Yoon discloses a similar occupant restraint system wherein a seatbelt device (10/20/47, Fig. 1) includes a holding mechanism (26/33, Fig. 1) that is configured to restrict pulling out of the webbing after the webbing is taken up (see abstract). 
	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Birk in view of Yoon to include a holding mechanism as claimed to provide an occupant restraint system that does not allow premature unwinding of a seatbelt in the event of a retractor motor failure. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Birk (US 20210001801 A1) in view of Tanaka (US 20110270493 A1).
With respect to claim 4, Birk discloses a normal control stage (“tightened with a predetermined belt force”, paragraph [0015]) in which the motor is driven at a normal driving force and a preliminary control stage (“pulsating manner”, paragraph [0063]), and the controller is configured to, when the time that is taken from present time to acceleration occurrence time at which the estimated acceleration is anticipated to occur becomes shorter than or equal to the predetermined value, drive the motor in the preliminary control stage and then drive the motor in the normal control stage. 
	Birk discloses a preliminary control stage in the form of a pulsating force applied to the seatbelt (see paragraph [0063]) to warn a driver but is silent regarding the driving force of the pulsations. 
Tanaka discloses a similar occupant restraint device wherein a controller (25) is configured to be able to control a motor (16) in a preliminary control stage in which the motor is driven at a driving force less than the normal driving force (see “less tightly winds”, paragraph [0051]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to substitute the pulsating preliminary control stage disclosed by Birk for the lower-force preliminary control stage disclosed by Tanaka. Since Tanaka discloses that a low-force preliminary control stage is useful as warning a driver (Tanaka; paragraph [0051]) such a person would predict that the substituted preliminary control stage would perform its intended function. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Birk (US 20210001801 A1) in view of Sumiyashiki (US 20080210802 A1).
With respect to claim 5, Birk discloses all of the features as set forth above but is silent in teaching: an emergency lock mechanism configured to, when a take-up shaft of the take-up device rotates at a predetermined rotation speed or higher, stop rotation of the take-up shaft; and the controller is configured to drive the motor such that the take-up shaft reaches the predetermined rotation speed in the normal control stage.
Sumiyashiki discloses a similar occupant restraint device including an emergency lock mechanism (120, Fig. 1) configured to, when a take-up shaft (24) of the take-up device (10) rotates at a predetermined rotation speed or higher, stop rotation of the take-up shaft (paragraph [0009]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Birk in view of Sumiyashiki to include an emergency lock mechanism as claimed to arrive at the claimed invention and to prevent overtightening of a seatbelt. Regarding the limitation, “the controller is configured to drive the motor such that the take-up shaft reaches the predetermined rotation speed in the normal control stage”, it is noted that a person of ordinary skill in the art before the time of filing would have recognized that such an emergency lock mechanism would not function if the controller was not configured to drive the motor such that the take-up shaft reaches the predetermined rotation speed. Accordingly, such a person would have found it obvious to adjust the predetermined speed of the take-up shaft so that the emergency lock mechanism would work as intended. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Birk (US 20210001801 A1) in view of Kopetzky (EP 1223089 A2).
With respect to claims 6 and 7, Birk discloses all of the features as set forth above except a drive mode select switch operational by the occupant of the vehicle and is configured to take up the webbing by the predetermined amount or cancel taking up of the webbing when the switch is operated.
	Kopetzky discloses a similar occupant restraint device comprising: a drive mode select switch (27) operational by the occupant of the vehicle and is configured to take up the webbing by the predetermined amount or cancel taking up of the webbing when the switch is operated (see “comfort mode” and “tensioner mode”, paragraph [0004]).
	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Birk in view of Kopetzky to include a drive mode select switch as claimed to arrive at the claimed invention and to improve occupant comfort. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses occupant restraint systems in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616